Title: To Benjamin Franklin from Jonathan Williams, Sr., 11 June 1782
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Dear srBoston June 11th. 1782
Your favour of the 7 June 81 was handed me a few days ago. I understand the Gentleman Mr: Beyerle you recommended Landed at Rhod Island & went to the southward had he Come to Boston your Letter would have intitled him to every Assistance in my power & Given me pleasure.
Aunt Mecom paid us a Visit in the Spring & was so fourtunate as to receive your present wilest she was here & indeed apear’d as happy as I ever new her, but by a Late Letter from her I find she is sadly afflicted with the Death of her most Amiable G—— Daughter Mrs Green.
We all have Our Trobles my Only Brother a few days ago Died allso but as Death is the Condition of human life we have no reason to Complain.
The Inclos’d Letter I recd from your Sister.
Bilive me ever your dutifull Nephew & most Hble Servant
Jona Wms

N.B. my Wife & Children are all well Desire their Duty
Our Oldest Daughter Betsy is the mother of a Very fine Daughter Nam’d after her mother
  Doctr Benja Franklin

 
Addressed: His Excellency / Benjamin Franklin Esqe. / Passy / near / Paris
